
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


September 11, 2013


Umpqua Holdings Corporation
One SW Columbia Street, Suite 1200
Portland, OR 97258


Sterling Financial Corporation
111 North Wall Street
Spokane, WA 99201


RE: Investor Letter Agreement

        Reference is made to the Merger Agreement, dated as of the date hereof,
between Sterling Financial Corporation ("Sterling") and Umpqua Holdings
Corporation ("Umpqua") (the "Merger Agreement"); capitalized terms have the
meanings ascribed to them in the Merger Agreement. The signatory hereto
("Holder") is a party to a Second Amended and Restated Investment Agreement with
Sterling, dated May 25, 2010, as amended (the "Investment Agreement").

        1.     Sterling and Holder hereby agree that, effective upon the
occurrence of the Effective Time, the Investment Agreement shall be amended as
set forth on Exhibit A.

        2.     By signing this letter agreement, Umpqua hereby (a) affirms that
it shall, and shall cause its subsidiaries to, fully perform the provisions of
the Investment Agreement applicable to "the Company" from and after the
Effective Time, as amended and modified by this agreement, (b) acknowledges and
agrees that effective upon the occurrence of the Effective Time, the rights and
obligations of "the Company" shall be the rights and obligations of Umpqua as
the surviving corporation, and each reference in the Investment Agreement
(including the Exhibits and Schedules thereto) to "the Company" or words of like
import shall mean and be a reference to "Umpqua Holdings Corporation," and
(c) reaffirms that the terms and provisions of the Investment Agreement, as
amended and modified by this agreement, shall remain in full force and effect
from and after the Effective Time. Holder hereby consents to the consummation of
the Merger in accordance with the terms and conditions set forth in the Merger
Agreement, solely for purposes of the Investment Agreement.

        3.     Holder has provided Umpqua with the statement regarding Holder
supporting the Merger pursuant to the initial joint press release of Umpqua and
Sterling announcing the Merger, in form and substance attached hereto as
Exhibit B, and hereby consents to the inclusion thereof in the initial press
release announcing the Merger. Holder agrees to vote all shares of Sterling
Common Stock beneficially owned by it and entitled to vote at the Sterling
Meeting in favor of approval and adoption of the Merger Agreement and the
transactions contemplated thereby (including the Merger) unless (i) the Sterling
Board shall have effected a Change In Board Recommendation, (ii) the Sterling
Meeting (including any adjournments thereof) shall have concluded with the vote
contemplated by Section 3.3(a) of the Merger Agreement having been taken,
(iii) the Merger Agreement shall have been amended or modified without Holder's
written consent or (iv) the Termination Date or the Effective Time shall have
occurred.

        4.     Holder agrees that, from and after the date hereof, Holder will
not and will direct and use its reasonable efforts to cause the Holder's
Representatives not to, directly or indirectly, (a) solicit, initiate, knowingly
encourage or knowingly facilitate (including by way of furnishing information),
or take any other action designed to facilitate any inquiries or proposal that
constitutes, or is reasonably likely to lead to, any Acquisition Proposal or
(b) participate in any negotiations regarding an Alternative Transaction or
Acquisition Proposal; provided that nothing in this Agreement shall limit Holder
or its Representatives from taking any actions Sterling or its Representatives
are permitted to take under Section 6.3 or 6.11 of the Merger Agreement
(including, without limitation, those actions contemplated by the first proviso
in Section 6.11(a) if applicable to Sterling). The restrictions in this
paragraph 4 shall terminate and be of no further

--------------------------------------------------------------------------------



force or effect if (i) the Sterling Board shall have effected a Change In Board
Recommendation, (ii) the Sterling Meeting (including any adjournments thereof)
shall have concluded with the vote contemplated by Section 3.3(a) of the Merger
Agreement having been taken, (iii) the Merger Agreement shall have been amended
or modified without Holder's written consent or (iv) the Termination Date or the
Effective Time shall have occurred.

        5.     Nothing contained herein shall be construed to limit the ability
of any Representative or affiliate of Holder that serves as a director or
observer on the Board of Directors of Sterling to discharge his or her fiduciary
duties in such capacity.

        6.     This letter agreement shall automatically be void and of no force
or effect in the event that the Merger Agreement is terminated in accordance
with its terms, and in such event Holder shall have no liability of any nature
whatsoever hereunder, or in connection with the transactions contemplated
hereby, except that Holder shall not be relieved or released from any
liabilities or damages arising out of its willful, knowing and material breach
of any provision of this letter agreement prior to termination of the Merger
Agreement; provided that, upon termination of the Merger Agreement under
circumstances where the Termination Fee is payable to Umpqua and such
Termination Fee is paid in full, Umpqua shall be precluded from any remedy
against Holder in connection with this letter agreement or the transactions
contemplated hereby, at law or in equity or otherwise, and Umpqua shall not seek
to obtain any recovery, judgment, or damages of any kind, including
consequential, indirect, or punitive damages, against Holder or its affiliates
or any of their respective directors, officers, employees, partners, managers,
members, shareholders or affiliates or their respective representatives in
connection with this letter agreement or the transactions contemplated hereby.

        7.     From and after the Effective Time, Holder shall have no further
liabilities or obligations under Section 3 or Section 4 of this letter
agreement.

--------------------------------------------------------------------------------





  Yours sincerely,





 
THOMAS H. LEE EQUITY FUND VI, L.P.



 

By:

 

THL Equity Advisors VI, LLC, its general partner



  By:   Thomas H. Lee Partners, L.P., its sole member



  By:   Thomas H. Lee Advisors, LLC, its general partner



  By:   THL Holdco, LLC, its managing member



 

By:

 

/s/ THOMAS M. HAGERTY


--------------------------------------------------------------------------------



      Name:   Thomas M. Hagerty



      Title:   Managing Director





 
THOMAS H. LEE PARALLEL FUND VI, L.P.



 

By:

 

THL Equity Advisors VI, LLC, its general partner



  By:   Thomas H. Lee Partners, L.P., its sole member



  By:   Thomas H. Lee Advisors, LLC, its general partner



  By:   THL Holdco, LLC, its managing member



 

By:

 

/s/ THOMAS M. HAGERTY


--------------------------------------------------------------------------------



      Name:   Thomas M. Hagerty



      Title:   Managing Director





 
THOMAS H. LEE PARALLEL (DT) FUND VI, L.P.



 

By:

 

THL Equity Advisors VI, LLC, its general partner



  By:   Thomas H. Lee Partners, L.P., its sole member



  By:   Thomas H. Lee Advisors, LLC, its general partner



  By:   THL Holdco, LLC, its managing member



 

By:

 

/s/ THOMAS M. HAGERTY


--------------------------------------------------------------------------------



      Name:   Thomas M. Hagerty



      Title:   Managing Director

   

[Signature Page to Investor Letter Agreement—Thomas H. Lee]

--------------------------------------------------------------------------------



Acknowledged and Agreed:    
UMPQUA HOLDINGS CORPORATION
 
 
By:
 
/s/ RAYMOND P. DAVIS


--------------------------------------------------------------------------------


 
      Name:   Raymond P. Davis         Title:   Chief Executive Officer and
President    
STERLING FINANCIAL CORPORATION
 
 
By:
 
/s/ PATRICK J. RUSNAK


--------------------------------------------------------------------------------


 
      Name:   Patrick J. Rusnak         Title:   Chief Financial Officer    

   

[Signature Page to Investor Letter Agreement—Thomas H. Lee]

--------------------------------------------------------------------------------






Exhibit A
Amendments to Investment Agreement


        Contingent upon, and effective upon the occurrence of the Effective
Time:

        (a)   Sections 4.1, 4.2, 4.3, 4.4(d), 4.4(e), 4.4(f) and 4.5 of the
Investment Agreement shall each be deleted in their entirety and each replaced
with: "[Reserved]"

        (b)   Section 4.4(a) of the Investment Agreement shall be amended and
restated in its entirety as follows:

        "The Board of Directors of the Company shall cause the Board
Representative to be elected or appointed, subject to satisfaction of all legal
and governance requirements regarding service as a director of the Company and
to the approval of the Company's Nominating Committee (the "Nominating
Committee") (such approval not to be unreasonably withheld or delayed), to the
Board of Directors of the Company at the Effective Time (as defined in the
Merger Agreement) and thereafter as long as the Investor owns the Qualifying
Ownership Interest. "Board Representative" shall mean Joshua D. Bresler or such
successor as the Investor shall designate as provided herein. "Qualifying
Ownership Interest" shall mean 4.9% or more of the number of shares of Common
Stock outstanding (counting as shares of Common Stock owned by the Investor and
outstanding, all shares of Common Stock into which the Warrant owned by the
Investor is convertible, and excluding all Common Shares issued by the Company
after the date hereof other than as contemplated by the Merger Agreement). The
Company shall be required to recommend to its stockholders the election of the
Board Representative to the Board of Directors at all of the Company's
applicable annual meetings, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company and to the approval
of the Nominating Committee (such approval not to be unreasonably withheld or
delayed). If the Investor no longer has a Qualifying Ownership Interest, the
Investor shall have no further rights under Section 4.4(a) through 4.4(c) and,
in each case, at the written request of the Board of Directors, shall use all
reasonable best efforts to cause its Board Representative to resign from the
Board of Directors as promptly as possible thereafter.

        The Board Representative shall be entitled to the same compensation and
same indemnification in connection with his role as a director as the other
members of the Board of Directors and be entitled to reimbursement for
documented, reasonable out-of-pocket expenses incurred in attending meetings of
the Board of Directors or any committee thereof, to the same extent as the other
members of the Board of Directors. The Company shall notify the Board
Representative of all regular meetings and special meetings of the Board of
Directors and of all regular and special meetings of any committee of the Board
of Directors of which the Board Representative is a member. The Company shall
provide the Board Representative with copies of all notices, minutes, consents
and other material that it provides to all other members of the Board of
Directors concurrently as such materials are provided to the other members."

        (c)   For purposes of Section 4.9(a)(1) of the Investment Agreement,
Umpqua, as successor-in-interest to Sterling, may satisfy its obligation to keep
a Shelf Registration Statement (as defined in the Investment Agreement)
"continuously effective" by either filing a new Shelf Registration Statement on
the Closing Date covering the Registrable Securities (as defined in the
Investment Agreement) or including the Registrable Securities under an existing
Shelf Registration Statement of Umpqua, effective as of the Closing Date. For
the avoidance of doubt, Umpqua shall thereafter keep such Shelf Registration
Statement effective, pursuant to the terms of Section 4.9(a)(1) of the
Investment Agreement, until the time as there are no Registrable Securities
outstanding.

        (d)   [Reserved]

A-1

--------------------------------------------------------------------------------



        (e)   Section 4.9(a)(2) of the Investment Agreement shall be amended and
restated in its entirety as follows:

        (a)   "Any registration pursuant to this Section 4.9(a) shall be
effected by means of a shelf registration under the Securities Act (a "Shelf
Registration Statement") in accordance with the methods and distribution set
forth in the Shelf Registration Statement and Rule 415. If the Investor intends
to distribute any Registrable Securities by means of an underwritten offering
they shall promptly so advise the Company (a "Takedown Request") and the Company
shall give prompt written notice of such Takedown Request to Warburg (so long as
it still holds Registrable Securities), include in such distribution any
Registrable Securities promptly requested to be included by Warburg following
receipt of notice of the Takedown Request, and take all reasonable steps to
facilitate such distribution, including the actions required pursuant to
Section 4.9(c).

Each Takedown Request shall specify the number of Registrable Securities
proposed by the Investor or such other holder(s) to be included in such
underwritten offering, the intended method of distribution and the estimated
gross proceeds of such underwritten offering, which may not be less than
$15 million. The underwriters shall be selected jointly by (a) the holders of a
majority of the Registrable Securities participating in the distribution and
(b) the holders of a majority of the Registrable Securities (as defined in the
Warburg Investment Agreement) to be distributed by Warburg. If the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such offering exceeds the number which
can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company shall
include in such distribution only such number of securities that in the
reasonable opinion of such underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities shall be selected pro rata from (i) the
Investor and (ii) Warburg on the basis of the aggregate number of such
securities that have been requested to be so included, subject to the terms of
this Agreement."

        (f)    Section 4.9(c)(8) of the Investment Agreement shall be amended by
replacing the reference to "Section 4.05(d)" with "Section 4.9(d)."

        (g)   [Reserved]

        (h)   The definition of "Registration Expenses" in Section 4.9(k)(5) of
the Investment Agreement shall be amended by adding the following parenthetical
after the words "Selling Expenses": "(which shall be borne in any event by the
Holder)".

        (i)    Section 4.18(e) of the Investment Agreement shall be deleted in
its entirety and replaced with: "[Reserved]."

        (j)    Section 4.19 of the Investment Agreement shall be deleted in its
entirety and replaced with: "[Reserved]."

A-2

--------------------------------------------------------------------------------



        (k)   Section 6.7(2) of the Investment Agreement shall be amended and
restated in its entirety as follows:

Umpqua Holdings Corporation

with a copy (which copy along shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention:    Edward D. Herlihy
                      Matthew M. Guest
Facsimile:    (212) 403-2000

        (l)    Section 6.8(b) of the Investment Agreement shall be amended and
restated in its entirety as follows:

        "(b) except for an assignment to a third party contemplated by
Section 4.18(a) or 4.9 (subject to compliance with such respective Section),
this Agreement shall not be assignable by operation of law or otherwise (any
attempted assignment in contravention hereof being null and void), except that
the Investor shall be permitted to assign any or all of its rights or
obligations hereunder to any Affiliate entity, but only if such Affiliate agrees
in writing to undertake such assigned obligations of the assigning Investor
hereunder for the benefit of the Company, with a copy thereof to be furnished to
the Company (any such transferee shall be included in the term "Investor");
provided, further, that no such assignment shall relieve the Investor of any of
its obligations under this Agreement, and".

        Except as set forth above, the terms and provisions of the Investment
Agreement shall remain in full force and effect. At or after the Effective Time,
each reference in the Investment Agreement (including the Exhibits and Schedules
thereto) to "this Agreement," "hereunder," "hereof," "herein" or words of like
import referring to the Investment Agreement shall mean and be a reference to
the Investment Agreement as amended by this letter agreement.

A-3

--------------------------------------------------------------------------------






Exhibit B



GRAPHIC [g333845.jpg]  
GRAPHIC [g549944.jpg]

FOR IMMEDIATE RELEASE
Media Contacts

Eve Callahan   Cara Coon SVP, Corporate Communications   VP, Communications and
Public Affairs Director 503.727.4188   509.626.5348 evecallahan@umpquabank.com  
cara.coon@bankwithsterling.com
Investor Contacts
 
  Ron Farnsworth   Patrick J. Rusnak EVP/Chief Financial Officer   EVP/Chief
Financial Officer 503.727.4108   509.227.0961 ronfarnsworth@umpquabank.com  
pat.rusnak@bankwithsterling.com


STERLING FINANCIAL CORPORATION TO MERGE WITH
UMPQUA HOLDINGS CORPORATION


—Will create West Coast's largest community bank with 394 locations in five
states
—Sterling shareholders to receive a fixed exchange ratio combination of 1.671
shares of Umpqua stock
and $2.18 in cash per Sterling share

        Portland, Ore. and Spokane, Wash.—September 11, 2013—Umpqua Holdings
Corporation (UMPQ) and Sterling Financial Corporation (STSA) announced today
that they have entered into a definitive agreement pursuant to which Sterling
will merge with and into Umpqua. The transaction will have a total value of
approximately $2.0 billion.

        The merger will result in the West Coast's largest community bank with
expanded geographic reach. The combined organization will have approximately
$22 billion in assets, $15 billion in loans and $16 billion in deposits, with
5,000 associates and 394 stores across five states—Oregon, Washington, Idaho,
California and Nevada. Umpqua and Sterling have also agreed to establish and
fund a $10 million community foundation, underscoring their mutual commitment to
serving their communities.

        Upon completion of the merger, the company will operate under the Umpqua
Bank name and brand. It will continue to deliver the high-touch level of service
that Umpqua and Sterling customers expect, with an expanded branch and ATM
network and a broad range of products and expertise in retail, small business,
private and corporate banking; asset and wealth management; and securities
brokerage.

        Umpqua Holdings Corporation will continue to be led by Ray Davis as
president and CEO. Sterling president and CEO Greg Seibly will join Umpqua Bank
as co-president, with Umpqua Bank co-president Cort O'Haver serving in the same
capacity.

        "Together, Umpqua and Sterling will create something unique in the
financial services industry, an organization that offers the products and
expertise of a large bank but delivers them with the personal service and
commitment of a community bank," said Ray Davis. "With our size, shared cultures
and financial strength, our combined organization will be uniquely positioned to
deliver value for our associates, customers, communities and shareholders. We
look forward to starting the process of bringing our companies together."

B-1

--------------------------------------------------------------------------------



        "Sterling has emerged from its 2010 recapitalization a stronger, more
profitable bank," said Greg Seibly, president and CEO of Sterling Financial
Corporation. "Over the past ten quarters we have consistently demonstrated a
trend of improved profitability because of our employees' unwavering commitment
to their customers and their communities. We admire Umpqua's shared commitment
to community banking and look forward to working with them to create one of the
strongest, most innovative community banks in the country."

        The boards of directors of both companies have unanimously approved the
transaction. Upon completion, the combined Company's board will have 13
directors, comprised of nine representatives from Umpqua and four
representatives from Sterling. Peggy Fowler will continue as board chair.

        Funds affiliated with Thomas H. Lee Partners, L.P. ("THL") and Warburg
Pincus ("WP"), the two largest shareholders of Sterling, each owning
approximately 20.8% of Sterling's outstanding common stock, have agreed to vote
in favor of and fully support the transaction, and THL and WP have the right to
designate a representative of each firm to serve on the board of directors of
the combined company following closing.

        David Coulter, WP's Vice Chairman, said, "We have been very pleased with
what Sterling has achieved since we made our investment in 2010, and are
delighted with the decision to combine with Umpqua. Umpqua has a long record of
achievement and creating shareholder value, and together with Sterling will
create what we believe will be the leading community bank in the West."

        Josh Bresler, Managing Director at THL, said, "The great potential that
initially attracted us to making a significant investment in Sterling three
years ago has been realized through the successful efforts of Greg Seibly and
the entire Sterling team, and the merger with Umpqua is the logical next step
for Sterling. The merger pairs two companies with exceptional management teams
and franchises, and we believe it will create substantial value for us and all
of the shareholders of both companies."

        Under the terms of the agreement, Sterling shareholders will receive
1.671 shares of Umpqua common stock and $2.18 cash for each share of Sterling
common stock. The total value of the Sterling merger consideration, based on the
closing price of Umpqua shares on September 11, 2013 of $16.96, is $30.52.

        The transaction is intended to qualify as a tax-free reorganization for
U.S. federal income tax purposes and Sterling shareholders are not expected to
recognize any taxable gain or loss in connection with the share exchange to the
extent of the stock consideration received. Giving effect to the transaction,
existing shareholders of Umpqua are expected to own approximately 51% of the
outstanding shares of the combined company at closing, and Sterling shareholders
are expected to own approximately 49%.

        Umpqua expects the acquisition to be 12% accretive to 2015 operating
earnings per share with 100% of synergies phased in. Tangible book value per
common share is expected to be diluted by 4.6% at closing, with a
two-and-one-half year earnback on a proforma basis.

        Completion is expected during the first half of 2014, and is subject to
approval by each company's shareholders, regulatory approvals and other
customary closing conditions.

        J.P. Morgan Securities LLC served as financial advisor and provided a
fairness opinion to Umpqua's board, and Wachtell, Lipton, Rosen & Katz served as
legal counsel to Umpqua. Sandler O'Neill + Partners, L.P. served as financial
advisor and provided a fairness opinion to Sterling's board, and Davis Polk &
Wardwell LLP served as legal counsel to Sterling.

Conference call

        Umpqua and Sterling will host an investor conference call to discuss the
merger tomorrow, September 12, 2013, at 9:00 a.m. PDT. The conference call can
be accessed by dialing 888-299-7207,

B-2

--------------------------------------------------------------------------------



passcode 9113028. A replay will be available at 888-203-1112, passcode 9113028.
In connection with the announcement of the transaction, an investor presentation
will be filed with the SEC and will be available on Umpqua's website at
www.umpquaholdingscorp.com and on Sterling's website at
www.sterlingfinancialcorporation.com.

About Umpqua Holdings Corporation

        Umpqua Holdings Corporation (NASDAQ: UMPQ) is the parent company of
Umpqua Bank, an Oregon-based community bank recognized for its entrepreneurial
approach, innovative use of technology, and distinctive banking solutions.

        Umpqua Bank has locations between San Francisco, California, and
Seattle, Washington, along the Oregon and Northern California Coast, Central
Oregon and Northern Nevada. Umpqua Holdings also owns a retail brokerage
subsidiary, Umpqua Investments, Inc., which has locations in Umpqua Bank stores
and in dedicated offices in Oregon. Umpqua Private Bank serves high net worth
individuals and non-profits, providing trust and investment services. Umpqua
Holdings Corporation is headquartered in Portland, Oregon. For more information,
visit www.umpquaholdingscorp.com.

About Sterling Financial Corporation

        Sterling Financial Corporation (NASDAQ:STSA) of Spokane, Washington, is
the bank holding company for Sterling Savings Bank, a Washington state chartered
and federally insured commercial bank. Sterling Savings Bank does business as
Sterling Bank in Washington, Oregon and Idaho and as Sonoma Bank and Borrego
Springs Bank in California. The bank offers banking products and services,
mortgage lending, and trust and investment products to individuals, small
businesses, corporations and other commercial organizations. As of June 30,
2013, Sterling Financial Corporation had assets of $9.94 billion and operated
depository branches in Washington, Oregon, Idaho and California. Visit Sterling
Financial Corporation's website at www.sterlingfinancialcorporation.com.

Important Information for Investors and Shareholders

        This communication does not constitute an offer to sell or the
solicitation of an offer to buy any securities or a solicitation of any vote or
approval, nor shall there be any sale of securities in any jurisdiction in which
such offer, solicitation or sale would be unlawful prior to registration or
qualification under the securities laws of such jurisdiction. Umpqua Holdings
Corporation ("Umpqua") will file with the Securities and Exchange Commission
("SEC") a registration statement on Form S-4 containing a joint proxy
statement/prospectus of Sterling Financial Corporation ("Sterling") and Umpqua,
and Sterling and Umpqua will each file other documents with respect to the
proposed merger. A definitive joint proxy statement/prospectus will be mailed to
shareholders of Sterling and Umpqua. Investors and security holders of Sterling
and Umpqua are urged to read the joint proxy statement/prospectus and other
documents that will be filed with the SEC carefully and in their entirety when
they become available because they will contain important information. Investors
and security holders will be able to obtain free copies of the registration
statement and the joint proxy statement/prospectus (when available) and other
documents filed with the SEC by Umpqua or Sterling through the website
maintained by the SEC at http://www.sec.gov. Copies of the documents filed with
the SEC by Umpqua will be available free of charge on Umpqua's internet website
at www.umpquaholdingscorp.com or by contacting Umpqua's Investor Relations
Department at 503.268.6675. Copies of the documents filed with the SEC by
Sterling will be available free of charge on Sterling's internet website at
www.sterlingfinancialcorporation.com or by contacting Sterling's Investor
Relations Department at 509.358.8097.

        Umpqua, Sterling, their respective directors and executive officers and
other members of management and employees may be considered participants in the
solicitation of proxies in connection

B-3

--------------------------------------------------------------------------------



with the proposed transaction. Information about the directors and executive
officers of Umpqua is set forth in its Annual Report on Form 10-K for the year
ended December 31, 2012, which was filed with the SEC on February 15, 2013, its
Quarterly Reports on Form 10-Q for the quarterly periods ended March 31, 2013
and June 30, 2013, which were filed with the SEC on May 2, 2013 and August 6,
2013, respectively, its proxy statement for its 2013 annual meeting of
stockholders, which was filed with the SEC on February 25, 2013, and its Current
Reports on Form 8-K, which were filed with the SEC on January 14, 2013,
April 11, 2013 and April 22, 2013, respectively. Information about the directors
and executive officers of Sterling is set forth in its Annual Report on
Form 10-K for the year ended December 31, 2012, which was filed with the SEC on
February 27, 2013, its proxy statement for its 2013 annual meeting of
stockholders, which was filed with the SEC on March 15, 2013, and its Current
Reports on Form 8-K or 8-K/A, which were filed with the SEC on January 28, 2013,
March 4, 2013, May 2, 2013 (Item 5.07), May 10, 2013, June 20, 2013 and
August 9, 2013, respectively. Other information regarding the participants in
the proxy solicitations and a description of their direct and indirect
interests, by security holdings or otherwise, will be contained in the joint
proxy statement/prospectus and other relevant materials to be filed with the SEC
when they become available.

Cautionary Statement Regarding Forward-Looking Statements

        This document contains certain "forward-looking statements" within the
meaning of the safe harbor provisions of the United States Private Securities
Litigation Reform Act of 1995. Forward-looking statements may be identified by
the use of words such as "anticipate", "may", "can", "believe", "expect",
"project", "intend", "likely", "plan", "seek", "should", "would", "estimate" and
similar expressions and any other statements that predict or indicate future
events or trends or that are not statements of historical facts. These
forward-looking statements are subject to numerous risks and uncertainties.
Actual results may differ materially from the results discussed in these
forward-looking statements because such statements are inherently subject to
significant assumptions, risks and uncertainties, many of which are difficult to
predict and are generally beyond Sterling's and Umpqua's control. These risks
and uncertainties include, but are not limited to, the following: failure to
obtain the approval of shareholders of Sterling or Umpqua in connection with the
merger; the timing to consummate the proposed merger; the risk that a condition
to closing of the proposed merger may not be satisfied; the risk that a
regulatory approval that may be required for the proposed merger is not obtained
or is obtained subject to conditions that are not anticipated; the parties'
ability to achieve the synergies and value creation contemplated by the proposed
merger; the parties' ability to promptly and effectively integrate the
businesses of Sterling and Umpqua; the diversion of management time on issues
related to the merger; the failure to consummate or delay in consummating the
merger for other reasons; changes in laws or regulations; and changes in general
economic conditions. Sterling and Umpqua undertake no obligation (and expressly
disclaim any such obligation) to publicly update or revise any forward-looking
statement, whether as a result of new information, future events or otherwise.
For additional information concerning factors that could cause actual
conditions, events or results to materially differ from those described in the
forward-looking statements, please refer to the factors set forth under the
headings "Risk Factors" and "Management's Discussion and Analysis of Financial
Condition and Results of Operations" in Umpqua's and Sterling's most recent
Form 10-K and 10-Q reports and to Sterling's and Umpqua's most recent Form 8-K
reports, which are available online at www.sec.gov. No assurances can be given
that any of the events anticipated by the forward-looking statements will
transpire or occur, or if any of them do so, what impact they will have on the
results of operations or financial condition of Umpqua or Sterling.

#    #    #

B-4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



Exhibit A Amendments to Investment Agreement
Exhibit B
STERLING FINANCIAL CORPORATION TO MERGE WITH UMPQUA HOLDINGS CORPORATION
